 ED WHITE JUNIOR SHOE COMPANY403Notify the Regional Director for the Fourth Region, in writing, within 10 daysfrom the date of this Intermediate Report, what steps the Respondent has taken tocomply herewith.55In the event that this Recommended Order shall be adopted by the Board, this provi-sion shall be modified to read* "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, I notify my employees that:IWILL, upon request, bargain collectively with Furniture and Allied WorkersUnion Local No. 37, Upholsterers' International Union, AFL-CIO, as the ex-clusive bargaining representative of all employees in the following unit withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All production and maintenance employees of the United Store FixtureMfg. Co., exclusive of office clerical and supervisors as defined in the Act.IWILL offer to all strikers, upon their application, reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights or privileges, dismissing, if necessary, any employees hired afterJuly 18, 1962, to replace these employees, and I will make each employee wholefor any loss of pay suffered by him as a result of my failure to reinstate himwithin 5 days after his application.DOMINIC J. CALABRESE T/A UNITEDSTORE FIXTURE MFG., CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Philadelphia 7, Pennsylvania, Telephone No. Penny-packer 5-2612, if they have any question concerning this notice or compliance withitsprovisions.Ed White Junior Shoe Company iandBoot and ShoeWorkersUnion,AFL-CIO.Case No. 26-C.4-1,311.Marche 13, 1963DECISION AND ORDEROn November 27, 1962, Trial Examiner Ramey Donovan issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices and rec-commending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found the Respondent had not engaged incertain other unfair labor practices and recommended that the com-IThe name of the Respondentappears as amended and will beso reflected in the notice.141 NLRB No. 32.708-006-64-vol. 141-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint be dismissed as to such allegations.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief, and the Respondent filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations as modified herein?ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the modification noted below 32 The General Counsel excepts to the Trial Examiner's failure to Include in his Recom-mended Order and proposed notice any remedy for his finding that Respondent violatedSection 8(a) (1) by creating the impression among its employees that their union activityand meetings had been placed under Respondent's surveillance.We find merit in thisexception and shall modify the Recommended Order and notice accordingly.3The Trial Examiner's Recommended Order is hereby modified by deleting paragraph (c)thereof and substituting therefor the following:Engaging in surveillance of any union activity or union meetings,or creating the,impression of surveillance of such activity or meetings,by telling employees theEmployer has a recording of union meetings.The third paragraph of the notice is also similarly modified.The Employer's name Inthe notice is amended to reflect its correct name.INTERMEDIATE REPORTUponchargesfiled byBoot and ShoeWorkers Union, AFL-CIO,herein calledthe Union,a complaint was issued against EdWhite Shoe Company, herein calledthe Respondent,on August3, 1962, alleging violations of Section 8(a)(1) and (3)of the Act.The violationsare allegedto consist of discriminatory discharges of twoemployees,surveillance,threats, andinterrogation.Respondent denies that it hascommitted the alleged violations.A hearing was held before TrialExaminer RameyDonovanon August 21 and 22,1962, in Paragould,Arkansas.Both the GeneralCounsel and Respondent were representedby counsel,participated in the hearing, andfiled briefs.Upon the recordand briefs,and based upon my observation of the witnesses, Imake the following:FINDINGS OF FACT AND LEGAL CONCLUSIONS1.THE BUSINESS OF RESPONDENTEd White Junior Shoe Company is an Arkansas corporation operating a plantin Paragould, Arkansas,where it is engaged in the manufacture of shoes.In the most recent 12-month period, Respondent,in the course of its business,purchased and received,at the above-mentioned plant,materials valued in excessof $50,000 directly from points outside the State.During the same period Respondentmanufactured,sold, and shipped from its Paragould plant finished products valued inexcess of$50,000 directly to points outside the State of Arkansas.Respondent is engaged in commerce within the meaning of the Act and within.the purview of the Board's jurisdictional standards. ED WHITE JUNIOR SHOE COMPANY405II.THE LABOR ORGANIZATION INVOLVEDThe Union,Boot and Shoe Workers Union,AFL-CIO,isa labor organizationwithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAccording to the uncontroverted testimony of Respondent'spresident,White, theCompany commenced operations in 1944. From 1946 to 1950 or 1951 Respondent'sproduction employees were representedby a CIOunion,otherwise unidentified inthe record.The parties negotiated yearly contracts including a checkoff provisionfor union dues.White testified,"We had no problems" withthe Union.Accordingto the witness,the Union simply petered out and after a period when it failed to callfor the checked-off dues that the Company had deducted,the dues were returnedto the employees.The foregoing meager evidence is not of material significance but it is at leastnot a picture of an employer traditionally and resolutely battling against the veryconcept or the possibility of having a union in its plant.Having noted what is known of the past we now come to our principal or soleconcern,namely, the evidence regarding events in 1962.In the latter partofMay 1962,Cloinger and other union representatives com-menced organizational efforts among Respondent's employees.'The union peoplecontacted certain employees whose names they had, met with them, advised themregardingthe Unionand organizational procedure,and in effect set up an employeecommittee of about nineemployees whowere given union cards to distribute to theirfellow employees.Conger and Janes, the two alleged discriminatees in this case,were not among the first group that Cloinger contactedbut theybecame membersof the organizing committee around June 9, 1962.B. Statements and otheracts byRespondent's agentsEmployee McPherson testified that he was a "rush boy."He worked out ofRespondent's office which was approximately in the center of the factory.As thename implies,the office was whereWhite andvarious other officials as well as theoffice personnel worked.Heston was described by McPherson as the office foremanwhich I take to mean that he was the office manager.When an order came into theoffice McPherson would receive ceiain instructions from Heston and would conveythe order to various departments in the plant,particularly the shipping department,whose foreman was Morris.McPherson testified that he took orders from bothHeston and Morris.On June 7, during the course of work, Greuel,foreman of the lasting department(one of the production departments),spoke to McPherson.Accordingto the latter,Greuel said, "Bob, can you sign a union card?" and McPherson replied, "Well, I guessI can."Greuel then said, "Well,I can't sign one and I just wondered if you couldsign one."McPherson testified,"Then he[Greuel] turned around and backed off.That is all that was said." 2Greueltestified that he did ask McPherson whether he could sign a union card.He said he thought McPherson was a "company man" by which he explained hemeant that McPherson was on the straight-time or salaried payroll and thereforenot eligible to belong the Union.The witness,who had been with the Companyabout 12 years,said that previously,when there was a union in the plant, he wasunder the impression that certain employees were not eligible for the Union.I am not persuaded that Respondent,through Foreman Greuel,whom I find tobe a supervisor,was in violation of Section 8(a) (1) of theAct by askingMcPhersonwhether he could sign a union card.I do not regard the terminology on its faceto be coercive or to constitute interference.If the words used are not taken literally,1Respondent employs approximately 350 to 400 production employeesThis was McPherson's testimony on direct examination by the General Counsel andthis is the testimony of McPherson that Is cited In the General Counsel's briefTheGeneral Counsel does not refer to the witness' testimony on cross-examination when bestated that Greuel asked, "If I had signed a union card and I said, 'yes, I have signedone'He said, 'Can you sign a union card?' I said, 'I guess I can ; I have alreadysigned one ' " I credit McPherson's testimony of direct examination, previously de-scribed, as what was said to hint by Greuel, and to the extent that his testimony on cross-examination varies therefrom I discredit it as not being an accurate version. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey are at worst, ambiguous.Greuel's explanationat the hearingis, inmy opinion,consistent with the words used to McPherson, and is not unreasonable or implausible.McPherson did work out of the office.Arguably, he was not a production worker.The record does not show whether he was paidon anhourly basis or received aweekly salary but as a matter of surmise I would be inclined to believe that he wassalaried and Greuel could reasonably have so believed.During the period of theCIO incumbency in the plant the Board had conducted an election and, presumably,with respect to bargaining unit there had been questions and rulings on the eligibilityof certain classes of employees.A not uncommon differentiation is to exclude sal-aried office workers from a unit of hourly paid production workers.WhetherMcPherson's job would be included or excluded in a production and maintenanceunit is not before us and is not the issue.The point is that Greuel's explanationof his question is not lacking in plausibility. I find no reason to speculate regardingpossible subjective aspects since the Board has consistently rejected this approachin evaluating whether or not a statement on its face was or was not coercive orotherwiseillegal.Accordingly,dismissalof this allegation of the complaint isrecommended.The foregoing admitted incident illustrates, however, that as early as June 7Respondent was aware that there was union activityamong itsemployees.As faras appears there had been no union activity for about 10 years until the 1962 effortwhich commenced in the latter part of May 1962.Greuel's interest in employeeeligibility on June 7, 1962, was surely in response to some awareness of the currentunion activity.When there is an absence of union activity for 10 years no onelikeGreuel would normally ask the type of question propounded by Greuel as anabstract concern about the principles of labor law. It was clearly related to thecurrent union activity and the interest of Greuel in at least the aspect of McPherson'seligibility.Imention this factor since it bears, I believe, on the evaluation of certainsubsequentalleged conversationin which Greuel was said to have participated.Gray, an employee in the lasting department, testified that on June 8 Greuel cameup tohim andasked, "Have you heard anything about Gerald [Conger] pushingunion cards."Gray said he had not.At the hearing Greuel denied having madesuch an inquiry.Gray impressed me as a credible witness and I credit his testimony.Among other factorsI notethat on the previous day Greuel displayed his interestin the current union activity when he admittedly inquired about McPherson's eligi-bility.Apparentlyunion matters were onhismind to the extent shown, includingwhat I regard as Gray's credible testimony.I interpret Greuel's question to Gray as an inquiry as to whether Conger was activein the union movement by solicitingsignatures on unioncards or byasking em-ployeesto sign suchcards.The question was not directed to whether Conger wasdoing such things during working hours, which might well have been a subject oflegitimate inquiry but was directed to whether, in effect, Conger was active in theUnion.The probing and interrogatory nature of the question is particularly evidentsince Conger had nothing to do with the Union until the evening of June 9, as we shallsee below.There could, therefore, be no basis for inquiry regarding the propriety ofthe manner of his union activity or suspected activity but only an inquiry as to whetherhe was engaged in such activity. I fail to see any legitimate basis for such an inter-rogation and the inquiry cannot be regarded as any type of anexpression of opinionregarding the Union by Greuel.Such an interrogation disclosed to the employee that the foreman suspected orwanted to know whether another named employee was active in the Union andwhether he was handing out cards.Under the circumstances, the interrogationhad an inhibitory effect on employee activity and interfered with the exercise ofemployee rights and I see no legitimate basis for such interrogation. I therefore finda violation of Section8 (a) (1) ofthe Act.It is to be observed that Greuel's interrogation of Gray would foreseeably havebeen calculated to elicit one of the following types of responses: (1) Yes, Conger ispushing unioncards; (2) no, he is not; (3) I do not know; (4) no, Conger is notpushing the cards, Jones and Smith are doing it. In any event, the interrogation itselfdisclosed that the identity of who was pushing union cards was of interest to theEmployer and it is difficult to believe that any employee would equate this interestwith a casual inquiry similar to a question about the score of yesterday's baseballgame.This I believe is true regardless of what may have been the intent of theforeman-interrogator.As to why Greuel suspected Conger of being an active protagonist of the Unionwhen, infact, at the time, this was not the case, I believe the following is an accuratediagnosis.Preliminarily, however, the salientpoint isthat, as Gray's testimonyreveals,Greuel suspected Conger for whateverreasonhe may have had. This isconfirmed by Greuel's conversationwith Congerhimself on June 9. Butas to why ED WHITE JUNIOR SHOE COMPANY407thiswas the case, my observation of Conger as a fairly lengthy witness impressedme that he was intelligent, mentally alert, articulate, a versatile and competentworker, and a man of strong conviction.Among the employees whom Iobserved as witnesses, the nature of the work in Respondent's plant, and what Icould discern of the overall picture, I would regard Conger as a leader-type or atleast a potential leader among rank-and-file employees. I believe that Conger's fore-man, Greuel, probably believed that there must be some sparkplug among the em-ployees who was behind the union activity and he quite evidently and not unreason-ably suspected a man such as Conger and wanted to find out if such was the fact .3While Conger was working on June 9, his foreman, Greuel, came up to him andsaid, "Gerald, I would like to talk to you a minute."According to Conger, whom Icredit on this matter, Greuel then said, "Gerald, I would like to ask you something.Would you be for the Union."CONGER: Union? I don't know.What about it.GREUEL: Would you like to get a union down here?CONGER: Well, I hadn't thought nothing about it. If we could get a union likethey got up north, it would be all right, but this place I hadn't heard nothingabout it.GREUEL: Well, what I am getting at, I want to know if you have signed aunion card.CONGER: No, I didn't sign a union card.Why?GREUEL: I want to know if you signed a union card or if you are shoving unioncards and getting them signed up.CONGER: I told him again that I hadn't signed a union card and then he justturned around and walked off.4The foregoing interrogation of Conger by Greuel is found to be violative of Section8(a)(1) of the Act.McPherson, an employee witness referred to earlier in this report, testified withoutcontravention and credibly that on June 14, while he was doing some work in theshipping department, after the end of the morning break, Assistant Foreman Coxof that department came up to him and said, "Bob, how's the Union going."McPherson said, "It's going pretty damn strong" and Cox remarked, "Well, someoneisgoing to lose their job."McPherson observed, "Well, you can make $1.15 anhour any place you want to work." Cox again said, "Well, someone is going tolose their jobs over it."Respondent's foremen, according to President White, possessed the power andauthority to discharge employees and to direct them in their work.The foremanwas responsible for the work in his department.Assistant foremen shared theresponsibilities of the foremen.Morris, foreman of the shipping department, testifiedthat Cox saw to it that work was properly performed in the department, that em-ployees were allotted work, directed employees in their work, corrected and repri-manded employees, and had the authority of Morris in the latter's absence due toillness, vacation, or otherwise.Accordingly, I find that Cox was a supervisor withinthemeaning of the Act and that his uncontroverted remarks to McPherson onJune 14 were violative of Section 8(a) (1) of the Act.The Union held its first general open meeting on June 19, in Reynolds Park,Paragould, a public park, between about 6:30 and 8 p.m.The meeting had beenwidely publicized by word of mouth and there was no secrecy about the fact that itwas to be held. In fact, the evident purpose was to have as many employees aspossible aware of the scheduled meeting in order to secure maximum attendance.9I find some confirmation of my belief that Respondent regarded Conger as possessingsome distinguishing qualities in Conger's uncontroverted testimony that around the middleof June 1962, White summoned Conger to his office.White suggested that they take aride and then drove Conger out to White's homeWhite told Conger that he, Conger,had been with the Company quite a while and asked him about his house and his farming.White complimented Conger that he was trying to get ahead with his farming and saidhe had watched Conger and that he was a good worker and that White was interestedin someone that did good work for the Company and good work for himself at home.4 Gruel's denial of this conversation was confined to stating, in reply to Respondent'scounsel's question whether he had asked Conger if he had signed a union card, "I don'tremember that if I did."The testimony of Ward, a witness of Respondent, jibes with that of Conger. Shestated that one day in the plant Conger came to where she was working and told her thatGreuel had just accused him of working for the Union and of pushing union cardsCongertoldWard that he, Conger, had informed Greuel that such was not the fact. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDCook, who had worked for Respondent for 7 or 8 years, had resigned voluntarilyabout a month and a half before the hearing.He had been active in the Unionwhile still an employee but thereafter had ceased his activities.The day before thehearing he had a chance encounter with counsel for the General Counsel and in thecourse of the conversation he was asked if he knew anything about the impendingcase.5Evidently he furnished the matter of the Reynolds Park incident since hetestified thereon at the hearing.The complaint, alleging surveillance of the ReynoldsPark meeting by Respondent's Superintendent Akins, had, of course, issued wellbefore the time when Cook furnished information on the matter to the GeneralCounsel.Since the only other witnesses besides Cook who testified regarding thismatter were Janes and Conger it is evident that the complaint of surveillance hadbeen based on the testimony of the latter two individuals. It appeared on cross-examination that Cook, before August 20, had told no one what he knew about theinstant case or about the Reynolds Park matter and he had had no contact withJanes or Conger.These circumstances, credibly testified to by Cook and not con-troverted, plus my impression of Cook as a witness, have led me to credit his testimonynotwithstanding the rather sharp testimonial conflict regarding the June 19 incidentin the park.The meeting was held in an open shed in the park. The structure had a roof andopen sides and was apparently used for picnics and related purposes.Cook arrivedlate for the meeting and since most of the seats within the structure were taken hestood on the outside.About 7.30 p.m., while Cook was looking toward the roadthat runs within about 10 or 15 feet from the building he saw a car come downthe road. In the car was Elwanda Johnson, manager of Respondent's payroll depart-ment, who was sitting beside her husband, a nonemployee of Respondent, who wasdriving.There were three other people in the car whom Cook did not know.6 Thecar was proceeding slowly and it followed the road around the shed and departed.Cook testified that a car, as did the car in question, "had to circle around the placeto get out."A few minutes later Cook saw a car driven by Akins come down theroad slowly and pursue the same course as had the preceding car.Cook recognizedAkins, one of Respondent's two superintendents, a supervisor, and testified that therewas someone sitting next to Akins but he did not look at this person or recognizehim.Cook stated that the lights had been turned on in the shed and in the park atthe time.Employee Janes testified to substantially the same effect as Cook.He was sittingon a bench at the edge of the shed when he saw the two cars in the order afore-mentioned.Employee Conger testified that he was sitting within the shed when he saw ElwandaJohnson in a car and then a car that he recognized as Akins' drive by.He said thatthe man driving the car resembled Akins but he could not positively recognize himasAkins.Both Johnson and Akins denied that they had engaged in the foregoing actionsor that they had been in the park on June 19. Akins, in some respects, impressedme as a reliable witness but on this aspect of his testimony I was not persuaded.Hetestified that he had gone to Reynolds Parks once that summer and on that occasionhe had his two small sons.He stated that he had no way of knowing when thisvisit to the park occurred but did say they had gone out to the park before darkand it was later in the evening when they returned.Respondent's counsel askedthe witness whether he had checked with his wife or in any other way had endeavoredto pinpoint any happening on June 19. The witness replied, "No, sir, I have not."The complaint, issued well before the hearing, had specifically alleged that Akinson June 19 had engaged in surveillance of a union meeting or meetings.Cook, Janes,and Conger testified on the first day of the hearing regarding Akins' presence nearthe meeting.Akins testified on the second day. There was therefore ample advancenotice of what the issue was with respect to Akins and June 19. Since Akins went tothe park only once in the entire summer and on that occasion was accompanied by his7- and 8-year-old boys, I have difficulty in understanding why this uncommon eventwould not have enabled him to fix the date thereof. Even if he could not rememberthe day of the week or the day of the month it is hard to understand why he couldsThis background was adduced in cross-examination by Respondent's counsel.6 The General Counsel has not alleged nor does he claim that Johnson engaged in anyviolation of the Act and there is no showing that she was a supervisor.7In its brief Respondent points to this factor as implausible.However, in the absenceof specific evidence as to weather conditions on June 19, 1962, it is not implausible, in myopinion, that between 7:30 and 8 p.m., standard time, lights would be turned on in apublic place,either as a matter of normal co:rse or because of cloudy or other conditions. ED WHITE JUNIOR SHOE COMPANY409not at leastname it asoccurring in June, July, or August.But Akins said that hesimply did not know when this excursion occurred. Further, faced with this specificissue on June 19, if Akins himself did not remember June 19 or the one time whenhe had gone to the park, it would seem likely that he would have asked his wife aboutthe matter.8 If his wife had no recollection of June 19, she would probably know atleast the approximate time when their father took the two children to the park.The excursion might well have been at her suggestion. In any event, in my view, thewitness would have carried more conviction in his testimony if he had testified to atleast the approximate time when he had been in the park. But his testimony wasthat he was in the park one evening during the summer but that he could not placethe time either as to day or as to month.However plausible it might have been, ifso testified, I do not have before me testimony that Akins took his children to thepark on June 19 and drove by the union meeting at the park.What is in the recordis a denial by Akins that he was in the park and drove by the meeting on June 19.I have credited the testimony of the Government's witnesses for the reasons previ-ously stated and I also find Akins' denial unconvincing in view of all the circum-stances.In the absence of explanation by Akins for his presence on the road immediatelyadjacent to the union meeting on the particular evening of June 19 and during theparticular time of the meeting, I find that his presence was an act of surveillance vio-lative of Section 8(a)(1) of the Act.While a number of plausible and legitimateexplanations might have been produced I cannot supply explanations that are notoffered.Many people go to parks but Akins was not a frequenter of the park andin fact was only there once.There is no evidence that the park was on his normalroute of travel or any evidence why he drove slowly by a specific shed, on a bad road,at the specific time and on the specific night of a publicized union meeting.On June 21, 1962, according to employee Underwood, his foreman, Morris, askedhim how was the union meeting that you had. Underwood said he had not attendedbut as he saw employee Donnie Janes approaching he said, "Here comes Donnie, I'llask him."When Janes came up to Morris and Underwood the latter asked him howthe meeting was. Janes said, "Oh, it was good." The conversation terminated withMorris remarking, "Well, it doesn't matter anyhow because Mr. White has a taperecording of the whole thing." Janes' testimony regarding the above incident cor-roborates Underwood.Respondent's counsel asked Morris whether he recalled asking Underwood abouta union meeting on June 21. The witness said, "Do I remember asking him, yes, Iremember the discussion."He then proceeded to state that they were discussing theEmerson situation,9 that he did not remember the date, and "I don't know if it wasthe date they [Emerson] had a meeting or not because I have never heard of themhaving a meeting-as far as I knew they didn't have a union. .I find Morris' above testimony to be unconvincing and I credit Underwood's testi-mony. The interrogation was calculated to reveal the status or the success or failureof the union meeting as well as whether or not the employee who was questionedhad or had not atttended the union meeting. I find a violation of Section 8(a)(1)of the Act thereon.About June 23, a group of employees, as well as Assistant Foreman Cox, duringtheir break period, were on the platform or dock of Respondent's plant.Under-wood testified that they were discussing unions in general and also the strike situa-tion at the Emerson plant in Paragould.According to the witness, "then that discus-sion [unions and Emerson] was dropped, you know, when we started talking aboutthe union at the factory, and we were trying to `egg' Cox on, you know, because hegets nled up pretty easy, and we were trying to show how brave we were then andthat we weren't afraid to let them know we were working for the Union and we[were] showing off in front of Mr. Cox and let him know we weren't afraid."Whenthis conversation ended and the break period was up, Cox said, "I can tell you onething, there's going to be some people lose their jobs over this union." Both Under-wood and Janes testified to substantially the same effect regarding the foregoing.They both state that Cox's statement was not made during the Emerson part of theconversation but was made after the discussion had gone into the union situation atRespondent's plant.Cox admitted that he had made the statement attributed to him but he said it wasin conjunction with the discussion of the Emerson situation and that the latter was thesole topic of conversation.According to Cox, Janes had remarked about the Emer-8 Respondent's counselapparently thought thisa reasonable assumption since he ques-tioned Akins about this.The witness said he had not consulted his wife.9 The record shows that Emerson was a plant in townwhichwas on strike. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDson employees going on strike and had expressed the view that the strikers would getwhat they were asking.Cox testified that he had heard that Emerson had sent out aletter which was also going to be published in the morning paper, to the effect that ifthe strikers did not come back to work by Wednesday, they would be replaced orfired.Itwas therefore in this connection and in the context of the Emerson discus-sion that Cox made his statement about some people losing their jobs.There are some aspects of the June 23 incident that resemble the June 14 incident,above, testified to by McPherson. I have considered the possibility that there wasonly one such incident and that there was a mistake as to dates.However, I have re-jected this possibility for several reasons.McPherson was quite definite in fixingthe incident to which he testified as June 14.His testimony was not controverted.Also, no witness, including Cox, has denied that there were two separate incidents.Underwood, Janes, and Cox all were in agreement that the date of June 23, give ortake a day, was the date of the occurrence to which they testified.The two Govern-ment witnesses had additionally several points of reference by which to fix theJune 23 date.The union meeting was June 19. On June 20 or 21 Morris had ques-tioned them about the meeting and the Cox incident on the dock was a few dayslater.Returning now to the June 14 affair, I note that McPherson said that during thebreak on the dock there was discussion about Emerson which was a general andfrequent point of discussion among Respondent's employees and probably in theParagould community.On the dock on June 14, according to McPherson, Cox didsay that he did not think that the Emerson strikers would get back their jobs.Thebreak then terminated and McPherson returned to the shipping department andstartedwork on some orders.As previously described, Cox also came back towhere McPherson was after the break and asked him how the Union was going"Here at the factory."When McPherson said it was going strongly Cox remarked,"Well, someone is going to lose their job."This remark is almost identical to Cox'sadmitted statement on June 23.The uncontroverted testimony is clear that onJune 14 there was a definite dichotomy between the Emerson discussion and theaforesaid statement of Cox. It is my belief that in a parallel situation on June 23the testimony of Underwood and Janes is credible and that Cox's remark on June23, as on June 14, was made in conjunction with the discussion of the Union inRespondent's plantCertainly this would be reasonable interpretation on the partof the employees who were present, regardless of whether Cox in his own mind wasspeaking only of the Emerson situation.'°The statement, "I can tell you one thing,there's going to be some people lose their jobs over this Union," in context andsequence, reasonably appeared to be a threat with respect to union activity amongRespondent's employees and as such was violative of Section 8 (a) (1) of the Act.C. The discharge of Gerald CongerConger had worked for Respondent since July 1957.He was discharged June 25,1962.Testimony in the record satisfies me that Conger was a competent employeeand, in many respects, because of his versatility in being able to perform differentoperations and indications that he was a rapid worker, he was a good and perhapsa better than average performer.Respondent has not impugned or sought to impugneither the quality or the quantity of Conger's workAlthough the union effort commenced in the latter part of May 1962, Congerwas not among the original contacts that the Union made among Respondent'semployees.He was not a member of the employee organizing committee when theUnion commenced its drive and there was activity and solicitation among the em-ployees prior to June 9 when Conger joined the organizing effort.On the latter date, June 9, as previously described, Conger's foreman, Greuel,who quite evidently was aware that union activity was going on among the employees,queried Conger.He asked Conger if he had signed a union card and if he was"pushing" union cards among the employees.Conger asnwered truthfully and inthe negative.However, he did indicate that he was not opposed to the idea of aunion as a matter of principle and opined that a good union would be all right.As I have heretofore observed, Conger impressed me as an alert individual, articu-late, and strong in his convictions.His reaction to Greuel's questioning was a feelingof some resentment because he regarded the questioning as in effect an unfounded10Moreover, it is difficult to see how on June 23 when Emerson had evidently given itsstrikers a futuredeadlinewithin which to return or be replaced or discharged, Cox couldhave or would have made such a positive statement that Emerson stinkers (as he con-tended he meant)would lose theirjobsThe strikers might decide to return to workimmediately or by the deadlinedate andpresumably would not lose their jobs. ED WHITE JUNIOR SHOE COMPANY411accusation and an unwarranted expression of suspicion on the foreman's part.Thisfeeling was apparently compounded by Conger's belief that after talking to Conger,Greuel had asked some other employees about Conger, thereby indicating in thelatter's eyes that Greuel had not believed his denial of union participation.iiAs a result of the foregoing, Conger signed a union card on the evening of June 9and immediately and actively associated himself with the union organizational effort.His activity consisted of attending all meetings of the organizing committee of about11 employees, including Conger, as well as the open meeting of the Union onJune 19.He secured approximately 75 signatures on union cards from employeesand devoted considerable time to the union drive.12The other members of thecommittee were advised by the union representative that anytime that they couldnot personally come out to the motel where the union representative was stayingthey should give any cards they had secured to Conger or Janes who would deliverthe cards to the motel.Respondent has had and does have a rule posted on the bulletin board and other-wise communicated to employees.The rule provides, "No kidding or talking duringworking hours.That is what your rest period is for.When you talk you makemistakes and bad shoes."The evidence in the record persuades me that Respondentand its supervisors sought to and did enforce this rule and that the employees wereaware that such was the fact. I also find that in the past employees had been dis-charged for violating this rule.However, there is also credible evidence that whilethe employees did not openly violate the rule, at least when detection by a supervisorwas possible, they or some of them did speak to each other during working hoursabout nonwork subjects.Conger testified that he did not talk to any employees about the Union duringworking time.Although in many respects I found Conger to be a credible witness Iam not persuaded that his testimony on this matter was accurate.Conger's workentailed that he move to various points in his department as well as, on occasion,to points in other departments.His work entailed some conversation with otheremployees. I find it difficult to believe that in the course of such conversation duringthe June 1962 period Conger did not make some reference to the union drive thenin progress or that he ignored any question that might have been asked him aboutthe Union.We have seen that Conger was a person of strong conviction; he hadthrown himself wholeheartedly into the union campaign and as time went on headmittedly worked harder and devoted more time and effort to securing unionadherents.Aside from this general inference there is specific evidence that Congerdid make reference to union matters during working hours.He talked to Ward, afellow employee, about how Gruel had questioned him about the Union and hisactivity therein; either on this or another occasion during the relevant period Greuelsaw Conger with Ward during working hours under circumstances that indicatedthat they were not engaged in or discussing work and he directed Conger to go backto his work elsewhere in the department; employee Hale testified that Conger hadspoken to her and others about the Union during working hours but there is noevidence that any supervisor was aware of these particular facts; employee LeslieJohnson stated that Conger had spoken to him about the Union during workinghours and that in the same period he had seen Conger talk to others and he toldConger that if he was not careful he would be discharged; employee Clementsstated that Conger had spoken to him about the Union during working hours; Morris,foreman of the shipping department, testified that in the several weeks beforeConger's discharge he observed Conger talking to employees on matters not per-taining to the work; he stated that one occasion was an incident in which McPherson,who took orders from Morris, and Conger were talking together; Morris spoke toMcPherson about this and the employee admitted that he and Conger had been"goofing off"; this testimony was not controverted other than by Conger's generaldenial aforementioned.Chronologically speaking, it is pertinent to mention at this point that around themiddle of June there had been a layoff in Conger's department.The only witnesswho testified about this was Conger and the details were meager. I would surmisethat the layoff was of brief duration but evidently there was little or no production"I makeno findingthat Greuel, after questioning Coneer, then checked with otheremployees about Conger.However, I do find that Conger believed that Greuel had doubtedhis word and had checked with others. Thus, on June 22, Conger, referring to the June 9incident, said to Greuel, ".. . I gave you my word then Ihadn't signeda union card,and you wouldn't trust me and you had to go and asktwo more of the other guys-theytold me that.. . ."12The Unionhad obtained about 190 signed cards overall. 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDgoingon in the lasting department and it may not have operated for a day or two.I say this because Conger's uncontroverted testimony is that he was not laid off butwas doingsomeplumbing work in the plant during the layoff. It is doubtful thatthiswould have been the situation for a valuable employee such as Conger if hisdepartment was operating, at least in the absence of a claim oreven an intimationof discrimination in this respect. It was during this episode that White drove Congerout to his home and had a friendly conversation, previously described, with him.For reasons discussed below I believe that Respondent, throughits supervisors, wasaware of theunionactivity during this period, including Conger'sprominent roletherein.Conger had been retained during the layoff and White madeno mention ofthe Union to him on the occasion of the drive and conversation at the latter's home.It is accurate to say that on this occasion White spoke well of Conger as an employeeand as an individual. If White had in mind that Conger might conclude that hisbest interest lay with the Company rather than in union activity he did not saythis and the incident conveys no impression of hostility toward the Union or towardConger himself.On Friday, June 22, according to testimony of Conger that I credit, Greuel,Conger's foreman came to him while he was working and told him that if he wantedto continue working he had better straighten up and do right; that Conger wason his "s-t list" to get rid of and not to ask him why because he know thereason.When Greuel turned and went to another section of the department Conger followedhim and in effect asked him what he meant.Greuel repeated that Conger knewthe reason and said that it was about the Union.Conger then told Greuel how thelatter had refused to believe him on June 9 when Conger told him truthfully thathe was not in the Union and how Conger, incensed, had then joined the Union andhad been working for it since that time.Conger told Greuel if he wanted to dischargehim over the Union to go ahead.Greuel replied that he did not have to do itbecause of the Union but could call it something else.Greuel then went on to tell Conger that the peoplein hisdepartment had turnedagainst him, Greuel, and that ever since the Union started he could not get anythingdone.Conger said that the employees had not turned against Greuel and, whenasked by Conger, Greuel admitted that Conger had not slowed down in his workand that his work was satisfactory.Greuel said that he was under a lot of pressureand then left.Parker, an employee in the department, was near Conger during the first part of theGreuel conversation and he made it a point to follow the twomen andto overhearthe latter part.He corroborates Conger.Later on the same day, Greuel said to Conger that he should forget about whathad been said and that Greuel had been upset at the time and that Congershould just go about his work.Greuel testified that on June 22 he had told Conger that he had better straightenup if he was going to work there and that he was on his s-t list and not to ask himwhy because he knew. Greuel testified that he so spoke because Conger wasleavinghis place of work too much and would spend more time than necessary at other pointswith various employees.Greuel did not definitely deny that when Conger told himthat Greuel had been on him about his union activities before and challenged him todischarge him after that, Greuel said he would not have to discharge him for thatbut could call it something else.Greuel testified that he wasagainreferring toConger's spending too much time away from his place of work and that he did notmean he would fire him because of the Union or say that he would fire Conger forhis union activity.Conger testified that on Monday, June 25, he had been working about a halfhour when Superintendent Akins came to him and asked him to come with him.13En route to the office Akins took Conger's timecard from the rack and gave it toWhite when they arrived.White said to Conger that he had been hearing bad reportsabout him, that Conger had been threatening White's employees.Conger said thatWhite knew him better than that.White reiterated the reports that Conger hadbeen threatening employees and making them sign union cards.When Conger deniedthisWhite said he had a witness to the fact.White said he was discharging Congerfor that reason.Elwanda Johnson was apparently within hearing distance and Whiteinstructed her to prepare Conger's check.White then said to Conger that they didnot have communismand that he would not tolerate anyonerunningover his em-ployees.Congeragaindenied running over people but White said he had witnesses.During a brief interval while White was out of the room, Johnson, who knewConger, said that she would not have thought he would have gotten into such a mess;18 The account of the events of June 25 Is not controverted in any material respect. ED WHITE JUNIOR SHOE COMPANY413she said that we do not have communism and you cannot force people around hereto do things.Conger denied forcing anyone.Johnson said that Conger went tochurch and then went and did what he had done. Conger said he lived up to hischurch's principles but Johnson advised him to brush up on his Bible reading. Shethen gave him his check.On June 29 White sent a letter to all employees with regard to their impending vaca-tion and also referring to the union drive.He mentioned,inter alia,that in the pasta union had represented the employees and had won two elections.But, "theysimply dropped out, quitting because you employees were not interested in theirmethods."The letter also stated that the union issue in the current campaign wouldultimately be settled if and when the Government held a secret election; the readerswere told "no one has a right to put pressure on you or to threaten you in any way.I fired Gerald Conger because he was threatening physical violence to some of ouremployees and I will never tolerate that from anyone."White, who made the decision to discharge Conger and who did discharge him,was the key witness on this matter. There were variations and inconsistencies in partsof his testimony on direct and on cross-examination and in statements made in aJuly 20, 1962, affidavit.For instance, whereas at one point White said that he hadtalked to Brown and Clements before discharging Conger, he ultimately admittedthat this was not the fact. I have taken into consideration these variations in testimonyand have set forth hereinafter White's definitive and ultimate contentions regardingthe factors in the discharge.The consistent position of White has been that he discharged Conger for threat-ening physically other employees to force them to sign union cards or to support theUnion.This is what was told to Conger by White on June 25; it was stated in theJune 29 letter and in White's affidavit of July 20 as well as at the hearing.Variationsoccurred with respect to the sources of White's information and as to whether Whitewas basing his action on one, two,or more instances of what he regarded as Conger'smisconduct.White testified that he handled the Company's labor relations and he receivedreports every morning from his two superintendents,one of whom was Akins. Hestated that he was well informed as to what was going on in the plant.The witness ultimately testified that he discharged Conger because of informationreceived from employee Liva Jones ". . . that cinched the case..White wasthen asked if he could "recall any other source of information which was involvedin your decision,or was it solely Mrs. Jones."A.Well, it would be hard to explain, so I will just leave it that way-LivaJones.Q. And she was your only source of information?A. No, butI can't answer for the reason that it is so complicated.Imean,itwould-over a period of time, you know, you hear things.The witness then went on to state that he regarded Jones as reliable and he said thatthe week before he had heard that employee Clements had considered that he had beenthreatened.The reason he did nothing regarding Conger when he heard aboutClements was, "Well, I just didn't believe all of it then" but that the report he receivedfrom Jones on Monday,June 25, was the "clincher"since he regarded Jones aswholly reliable.Itmay also be mentioned that in the course of his testimony,White had stated, without specificity, that he had received reports that Conger hadbeen talking and"goofing off"a lot and had been threatening people.SinceWhite has referred to Clements as a background factor as distinguishedfrom the proximate or real factor in the discharge we will consider the evidenceregardingClements.Clements is an employee of Respondent who has also been a preacher for 8 yearsand pastor of a local church for 1 year.My impression of Clements as a witnesswas that he endeavored to tell the truth.He appeared to me to be a man of limitedformal education and to be relatively unsophisticated, neither of which characteristicsis any reflection upon him as an individual.He had told Conger early in the unioncampaign that he did not want to join the Union because he was a pastor andbecause of his loyalty to White.Thereafter, while Conger may not have askedClements directly to sign a union card,I find that on several occasions he did talkto Clements about the Union. Synthesizing the testimony of Clements and Conger,I find that in a period shortly before the latter's discharge,he and some other em-ployees, including Clements, were on Respondent's dock during the break period.With the exception of Clements those present were apparently union adherents.Conger told a story about another plant where a nonunion or antiunion employee wasdischarged as the result of a letter;the discharge came about when the union people 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrote a letter to the employee, addressed to the company office, thanking him forhis help in promoting the Union, which was, of course, an untrue statement.Aftertelling this story Conger or one of the other men asked Clements what he would doif that happened to him.This story, aforedescribed, caused genuine concern in Clements personally andwhen the break was over and he had returned to his place of work, he reported theconversation and story to his foreman, Greuel.He told Greuel that some of the boyswere trying to scare him into the Union and were trying to get him to sign a unioncard.14Greuel confirms this testimony and states that while Clements did not nameConger he pointed to where Conger was working. Greuel states that he then reportedthe matter to Akins but did not name Conger.Akins testified that he relayed thereport to White.White testified that he had many reports from Akins but believedthat he had learned about the Clements matter from Elwanda Johnson.15We come now to the Brown incident which White states was the proximate andreal cause of Conger's discharge.Brown was an employee in the same department as Conger.He was calledas a rebuttal witness by the General Counsel.As a witness he was discernibly nervousand appeared conscious of the conflicting factors that were present in the issue ofConger's discharge.He testified that one day before the discharge of Conger, heand others, including Conger, were on the plant steps, apparently during a breakperiod.16Conger came over to Brown and said he had something for him. He thenproduced a union card. Brown said he did not want "to get mixed up in that stuff."Conger replied, "Well, we have ways of making you sign." Brown testified that heagain stated that he did not want to sign the card and after some conversation aboutthe Union he did sign it.17Apparently later on this same occasion, Brown said that he told the group, "Ifyou get a union, the first thing they are going to do is call a strike, I figure." Someonein the group said, "Well, we might" and Brown said, "Well, if you do I couldn't strikewith you."As Brown proceeded to leave someone in the group, whom Brown couldnot identify said, "Well, if you don't by the time we are through with you, youwould wish you had." Brown then left.Conger denied that he told Brown that if he did not sign a card, "By the time weget through with you, you will wish you had." 18Conger stated that during a dis-cussion of the Emerson strike Brown had said that if Respondent's plant was struckhe could not afford to strike and asked if that would hurt the Union. Conger saiditmight but if they all went along with the Union it would help them and he expresseddoubt that there would be a strike.The witness said he did not recall any statementbeing made that if Brown did not strike he would wish he had before they werethrough with him.Although Conger's version of some of the details of the strike discussion maybe correct, I credit Brown's testimony regarding what Conger said to him whenBrown expressed an unwillingness to sign a union card. I also credit Brown's testi-mony as to what someone in the group said when he had stated that he would notjoin a strike.An important factor in this credibility resolution is Brown's testimony,substantially corroborated by Liva Jones, as to what occurred in the home of Brown'smother apparently a few days after the above Conger-Brown incident and shortlybefore Conger's discharge.Present on the aforementioned domestic occasion were Brown, his wife, his motherand father, Liva Jones, and her husband.Mrs. Jones was an elderly lady who was'After Conger'sdischarge,he chancedto meet Clements in town. In the course of theconversation, according to Conger, he told Clements that he did not understand whereWhite got the idea that Conger had threatened anybody. Clements said, "You threatenedme" and reminded Conger of the story incident above.15 As has been mentioned, Johnson was manager of the payroll section in the mainoffice.Her place of work was apparently close to or adjacent to White's officeSheappears to have been close to and well informed as to what was going on generally inthe Company.10Practically none of the witnesses appeared able to fix the dates of various incidents.They clearly occurred between June9 and 25,1962, and I would infer that the principalClements and Brownincidentsoccurred within approximately the week prior to June 25."At this juncture the General Counsel, who was examining Brown on direct examina-tion, then asked, "Was there joking going on, and all?-A I took it just kidding"IsThe testimonyreads as follows:A. No sir.Q.Youdid not?A. No sir,I don't recall. ED WHITE JUNIOR SHOE COMPANY415a close friend of the Brown family for many years. She lived about three doorsfrom the Browns and was a frequent visitor. For the past 10 years she had been acook's helper in Respondent's plant cafeteria or lunchroom.Brown states that on this occasion he told Liva Jones what Conger had said tohim about having ways to make him sign a union card when Brown had expressedto Conger a reluctance to sign.19According to Brown, Liva Jones then suggestedto him that he tell White about the matter but he said he did not want to do this. Inall essential respects the testimony of Liva Jones corroborates that of Brown astowhat transpired in the Brown home. She testified that when she told Brownto report Conger's statements to White, Brown said he was afraid to do so.Liva Jones impressed me as a credible witness 20 and her corroboration of Brownhas been a factor in my crediting Brown as to what Conger had said to him. I findithard to believe that Brown, in the privacy of his mother's home and with hisclosest relatives (mother, father, and wife), and old and close family friends, wouldhave stated that Conger had said to him what Brown and Jones testified to, if suchwas not the fact.Having considered what transpired between Conger and Brown and Brown andJones we now turn to Respondent and its agents.Brown testified that Akins came up to him and said that he had heard that Brownhad been threatened.Brown replied that "they" told me that if there was a strikethe ones who did not strike would be the first to lose their jobs. Shortly after theAkins conversation, according to Brown, Greuel asked him why he had not toldhim about this.Brown replied that he had not considered it that important.Since Brown did not fix the date of the foregoing it may be that it occurred priorto the weekend of the Brown-Jones conversation but subsequent to the incidentbetween Conger and Brown above described. I have some difficulty in knowinghow Akins would have known anything that would lead him to say to Brown thatAkins heard that Brown had been threatened.A question also arises as to whyneither Akins nor Greuel would not has asked Brown who was involved or who"they" were, unless Brown had mentioned a name or names. Possibly, it was as-sumed that the union adherents in the department were involved, including theleader,Conger.Greuel testified that Brown told him about Conger's remarks or threats, that theywould fix it so that Brown would be sorry if he did notsigna card, and aboutBrown's statement regarding strikes.Greuel states that he reported Brown's remarksto Akins.The latter confirms this and states that he in turn reported to White whotold him to check the story with Brown.Akins states he then talked to Brown whotold him that Conger had warned him that they would make it rough on him if hedid not sign up in the Union.Akins asserts that he reported this to White.Whitetestified in a rather general way that he was sure that Akins had reported the Brownmatter to him but he did not believe that he had asked Akins to check with Brown.From the foregoing testimony of Brown, Greuel, and Akins there were admittedlyconversations between Brown and Greuel and Brown and Akins on the subject ofthreats to Brown.How much Brown told the two supervisors is in dispute but Iam persuaded that whatever it was it was reported to White by Akins. This is theway Respondent operated, with the superintendents meeting and reporting daily toWhite. In view of White's testimony, there is substantial doubt that he asked Akinsto talk with Brown. I have some doubt as to exactly what Brown had told Greueland Akins but it was at least on the topic that union adherents among the employeeshad said things to Brown designed to pressure him into signing a union card orgoing along with the Union in such course of action as the Union might initiate.On a conversational subject like the foregoing I find it difficult to believe thatBrown would have not mentioned some names either in the course of his remarksor that he would not have been asked for names if he did not use them originally.Moreover, in view of Respondent's knowledge of Conger's conspicuous role insecuring adherents for the Union, it is doubtful that Respondent would not havesuspected Conger in the foregoing connection. In any event, aside from raisingdefinite questions of credibility in my mind, the Brown-Greuel-Akins conversationswere not the crux of this case, and this is so whether Brown's conversation was aslimited as he claims or was as testified to by the supervisors.White's testimony is principally that on Monday, June 25, he had heard fromElwanda Johnson that Liva Jones had referred to what Brown had said to her'°Brown's reference to what Conger had said, occurring as it did in a private meetingwith his family and old family friends, does not indicate to me that he regarded Conger'sstatement as "kidding" or that he had taken the matter lightly21The General Counsel elected not to cross-examine Jones in any respect. 416DECISIONSOP'NATIONALLABOR RELATIONS BOARDover the weekend 21White then, personally,went and talked to Liva Jones.Heasked her to tell him what had happened at Brown's house or at Brown's mother'shouse.White states that Jones told him that Brown was worried over threats fromConger because Conger had threatened him with trouble and that she used the term"beating him up"in describing this.Liva Jones testified credibly that White asked her if she had heard Brown sayanything about Conger and that she replied that Brown said "Gerald Conger triedto get him to take and sign a union card and told him that he might as well signit because they would make it so hard on him that he would wish he had." At thehearing the witness said that Brown had told her that Conger warned him that ifhe did not go along that he would whip him.D. Conclusionary findings regarding Conger's dischargeThe evidence persuades me that Conger, when Brown expressed an unwillingnessto sign a union card,told Brown,"Well, we have waysof making you sign."There-after Brown signed.It is my opinion that Brown was subjected to more than per-suasion and that he regarded the remark as a threat,the potency of which wasprobably greater in view of its lack of specificity.For Brown,as the individualthat he was, and he appeared to be a fairly average member of the community andof Respondent'swork force,Conger's statement was a threat,either physical or ofsome other undue and unwarranted nature.Brown subsequently brought up thematter in a family gathering.It also appears that the surrounding circumstancesin which Conger's statement was made were not reassuring to Brown. Someone inthe union group that was present,after Brown said that he would not join a strike,said he would wish he had before they got through with him. The speakerswere notidentified and it could have been Conger or anyone of a number of people present.But, in context, the remark was in the setting in which Conger had first made a some-what similar remark to Brown when the latter was unwilling to sign a union cardand Conger was the leader among the union adherents and the principal union activist.I also believe that White, despite the diversity and variations in his testimony,became informed of the Brown incident, that he believed it was true, and that hisbelief was reasonable in all the circumstances.In my opinion,White was genuinelyincensed, not because Conger was a union adherent or because he espoused the Unionto others, but because he had exerted undue pressure and had threatened an employeein order to promote the union cause. I find that Conger was discharged for theaforementioned reason.In analysing the evidence regarding Conger's discharge I have given carefulconsideration to the violations of Section 8(a)(1) of the Act that have been found.While Respondent is legally responsible for the statements of Assistant ForemanCox, the record as a whole has not convinced me that Cox's statements were crucialindiciawith regard to Conger's discharge nor was Akins' action on June 19.Greuel's remarks to Conger on June 22 were on their face,and, as explained orunexplained to Conger by Greuel, violations of Section 8(a) (1) and I so find.Iam aware that the discharge took place on the following Monday, June 25.Greuel, however, at that time, in my opinion, had in mind either the report he hadreceived from Clements about what Clements, at least, considered to be Conger'sundue pressure upon Clements; or he had in mind what he believed was the factthat Conger was discussing or promoting the Union during working hours; or bothof the foregoing; or Respondent and Greuel were planning to discharge Congerbecause he was one of the leaders in the union movement; or Respondent and Greueldid not like what they heard regarding the pressure exerted on Clements nor didthey like the union talking during working hours in violation of a rule that super-vision took seriously and sought to enforce in the plant; and, in connection with thelast-mentioned hypothesis, the further logical hypothesis is that Respondent andGreuel had determined to discharge Conger if and when they secured firmerevidence that Conger thereafter unduly pressured employees into the Union orviolated Respondent's rules and standards.It is my opinion that the evidence shows that as early as June 9, Respondent sus-pected Conger of promoting the Union. This was prior to Conger's union alignment.Respondent was aware of the union movement and I am convinced that Conger'sactivitywas known.Conger did not seek to conceal his union activity after hejoined the Union on June 9.He was not laid off during a departmental layoffabout a week before his discharge.Nothing was said to him until June 22 and bythat time Respondent had had reports that Conger was exerting pressure on at least211 have taken cognizance of White's version of this aspect in his July 20 affidavit,which is different from the above testimony ED WHITE JUNIOR SHOE COMPANY417one reluctant employee who did not want to sign a union card and that Conger wastalking during working hours about the Union.and IIt is my opinion that White did not want the Union to organize his plant 22believe that as far as possible he was endeavoring to have as much information ashe could obtain about the status or the success or failure of the union drive andof the participants therein. I am not convinced that White would have dischargedConger on June 25 on a pretext or otherwise simply because he knew, as he did,that Conger was outstandingly active in the union campaign. In my view it may bethatWhite was not sorry or was glad that he had been given a valid reason forthe discharge but I am not persuaded that the reason for the discharge was apretext.Itwas a genuine reason and White actually was incensed about the Brownincident and but for that reason, in the background of the Clements affair, he wouldnot have discharge Conger when he did.23 There is obviously no point in speculatingwhether, if events did not occur as they did, Respondent would or would not havedischarged Conger in July or August or some other time for some specious reason orwhether the contrary would be trueOn all the evidence and for the reason stated, I recommended dismissal of thecomplaint allegation with respect Conger.5.The discharge of Donnie JanesJanes commenced working for Respondent on July 10, 1961.He was dischargedJuly 12, 1962.When he first started with Respondent he was an order filler in theshipping department. Janes testified that he believed that he was an order filler for3 or 4 weeks although it was possibly longer.Thereafter he became a checker inthe same department.The duties of the checkers, as the name implies, is to checkthe orders for accuracy.Thus, an order for a certain number, size, color, and styleof shoes is received by Respondent from a customer.The order filler fills thisorder and the checker compares the items specified on the order with the itemsthat the order fillers have compiled in response to and in fulfillment of the order.In other words, if an order is for 50 shoes there are a certain number of sizes, styles,0i See, for instance, the June 29 letter.=3The following is an observation regarding the conversation between Conger andElwanda Johnson (as described by Conger) when they were alone in the office on June 25at the time of the discharge. In itselfit is a minorincident but one of many factors thatI have weighed.I regard Johnson as a loyal adherent of White and I would not expect that she woulddo or say anything inconsistent with White's position regarding Conger.On the afore-mentioned occasion, described earlier in this report, I would have expected that Johnsonwould either have had no conversation with Conger or would have simply said, hello, orsomething like thatThe most I would have expected would have been some remark like,you should not have threatened employees or something similar that simply echoedWhite's position.Johnson, of course, did do the latter but not merely this. Instead, shelaunched into a rather private and personalized rebuke to CongerAs is true in manycommunities like Paragould, most of the people knew a good deal about each other.Johnson knew that Conger was a churchgoer She said to him on June 25, "Gerald, yougo to church and everything and claim to be a lot" morally and then you get involved insomething like thisShe stated, "This is not communism and you cannot force people todo things here"When Conger replied that he did go to church and lived up to hisreligion, Johnson told him that he had better brush up on his Bible.The point is, of course, not whether Johnson was right or wrong in what she said butthat her personalized exegesis to Conger bespoke an actual belief on her part that Congerhad tried to force people to sign a union card or to force people into the Union and thatthat was why he was being discharged. She did not say that she did not believe that areligiousman like Conger would have joined the Union or would have worked for theUnion.She chided him about forcing people and told him, in effect, that the company didnot tolerate such action. I doubt that Johnson would have gone into thisadhominemdiscussion of principles and religion and Conger's need to brush up on the Bible if shebelieved or knew that the entire matter of Conger's action was untrue and was a shambeing used by the Company. This conclusion has nothing to do with assigning any accoladeof character to JohnsonI simply believe that her conversation with Conger appears tohave reflected her actual views.Her views would not in themselves be any more signifi-cant than those of some other employee except for her strategic location in the office, herawareness of what wasgoing on, andher proximity to the seat of decisions and power,President White.Further, if her private conversation with Conger was a contrived andplanned matterintendedto resultin the kindof analysis that I am here making, it wouldindicatea mind of awesome prescience. 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDand colors specified and it is the duty of the checker to verify that what the factoryis prepared to ship is in conformity with the order.After completing his work thechecker signs the order sheet or some comparable document.There are also dailywork sheets for each of Respondent's approximately 400 employees.Janes joined the Union on June 9 and thereafter he was on the organizing com-mittee together with Conger and nine other employees.Janes testified that hetalked to all the people in his department about the Union and secured 25 signedcards.He attended all committee meetings in the motel that served as headquartersfor the union representatives and he also attended the June 19 open meeting.Thecommittee members had been told by Cloinger,the union organizer,that, if anyonecould not attend a committee meeting and had signed cards to turn in, they shouldgive them to Janes or Conger for transmittal.Assistant Foreman Cox admittedthat he knew that Janes was working to promote the Union and the June 21conversation,between Underwood.ForemanMorris,and Janes,illustratesthatMorris was aware of Janes' attendance at the June 19 union meeting and thatJanes was prounion.As Janes described his discharge on June 12, 1962, Morris came up to him andsaid another order that Janes had checked had been returned by the customer.Morris said that White was not pleased about it and Morris was discharging Janes.Janes states that Morris said he always liked Janes and he was a good worker butthere was nothing he could do about it. Janes asked to see the order referred to andMorris showed it to him. In an order of 200 or 300 shoes 1 pair was wrong.The witness,Janes,testified that in the entire period when he worked as checkerno more than 15 orders checked by him had been returned.Janes stated that theonly thing ever said to him by Morris when a wrong order came back was that heshould be more careful.He also said that when any checker had been dischargedin the past the individual had always been warned beforehand except in one instancewhen a checker had shipped a whole order wrong and had been terminated on thespot.Before July 12, Janes asserted that his last wrong order was about a monthprevious.Regarding that occurrence,he was asked whether Morris or Cox hadspoken to him.He replied:Well, I don't remember.Generally they tell us to be more careful I wouldn'tsay he said it thenHe might have just showed it to me, but I don't rememberexactly if he said anything or didn'tThe witness then denied that he had been warned about being discharged.He statedthat he did not believe that he had any more wrong orders than other checkers. Inthe past,he stated,Morris had told him on one occasion that he had 11 wrong ordersreturned and on another occasion that the number was 21.Janes testified that on the day of his discharge he was not actually checking butwas working in the stockroom.This, he said, was because it was a slow period.24During this period Janes testified that he was given other duties but would be as-signed to do checking at intervals when the department got behind in checking.Hewas then asked,"How many others were checking at the time you went in there tohelp out in checking.A. Either one or twoOne really, that I really know of thatwas doing it all the time"The witness likewise testified that on the day of histermination there were two other returned orders besides his own.Mary Martinhas been employed by Respondent over 10 years.She worked in the returned goodsdepartment and her assistant was Wanda Smith.When a customer returns an orderor part of an order as incorrect.Martin or Smith investigate to see whether Respond-ent had made an error.If this is so, they ascertain where the responsibility restsand uncover the fact by consulting various documents.Then, if, for instance, theerror is found to have occurred in Morris' department,one of these women calls thematter to his attention and he advises the employee responsibleMartin maintainsa record of returned orders and had a record of Janes' returned orders, i.e.,wrongorders for which he as checker was responsible.Martin's records show, and her testimony is, that Janes, as checker,was responsiblefor 24 wrong orders that were returnedShe testified that this was a much greaternumber of mistakes than those made by any other checker they had ever had.The witness,Martin, stated that on June 15, 1962,Respondent received backfrom a customer 12 pairs of shoes that did not conform to the customer'sorder.The original order had been shipped by Respondent on March 27, 1962.25 Janes21According to Janes, the rush period was about July to OctoberW The period of time that elapsed between the time of shipment to a customer and thetime of the latter's return of the incorrect order varied.Some customers would speedilydiscover an error whereas others would not discover one or call it to Respondent's atten-tion for several months. ED WHITE JUNIOR SHOE COMPANY419had been the checker on this order.Martin's assistant,Smith, took the above re-turned order to Morris as was customary in such circumstances. Smith later toldMartin that on the June 15 order that she took to Morris he instructed Smith thatif another wrong order of Janes came back it should be investigated thoroughly andif the error was confirmed it should be brought to Morris himself.Morris told Smiththat if that occurred he would have to let Janes go because of the number of errorshe made.Smith's testimony corroborates Martin on the last-mentioned matter. Smith statesthat when she brought Janes' June 15 returned order to Morris he told her to bringthe next mistake to him, Morris, and that he would have to let Janes go for so manyerrors.26Morris also, on this occasion, told Smith that he was going to talk toJanes about the matter.Later,Morris advised Smith that he had spoken to Janesas he said he would.As we have seen, Smith reported to Martin what Morris hadsaid regarding any future returned orders of JanesSmith said she did this in case,she, Smith, might not be at work when the next returned order of Janes came in.Foreman Morris testified that when Wanda Smith calledJanes'June 15 returnedorder to his attention he told her to bring the next one to him and he would haveto discharge Janes.Morris also advisedhis assistant,Cox, of the foregoing andtestified that he warnedJanes onthe same day that the next returned order wouldresult in his discharge.Cox testified that Morris did speak to him as aforedescribed.Martin and Morris state that the last wrong order of Janes had been shipped tothe customer in California on January 5, 1962.Wanda Smith testified that aftershe received the above-mentioned instructions from Morris regarding the June 15returned orders she took the next returned order to Morris and that was when Janeswas discharged.27One pair of shoes was wrong on this last order.Morris testified that he discharged Janes because of the excessive number ofmistakes he had made as a checker and for no other reason.He stated that he hadtolerated Janes as long as he did because of personal reasonsMorris said he wasa personal friend of Janes, that Janes' mother and sister went to the same churchasMorris, and that Morris had gone to church with Janes and had played baseballwith him.28The foreman said that Janes' next to last mistake was particularly badand Morris then decided that he would not be able to tolerate subsequent mistakes.He stated that at least three other checkers had been discharged in the past becauseof mistakes, the last one, Spicer, about a month beforeJanes.29Martin's office record of returned goods was identified as a General Counselexhibit but was not offered in evidence.However, Martin referred to the book inthe course of her testimony and it was inspected by both counsel in the course ofthe hearing.The testimony of Martin and Morris, on the whole, satisfies me thatJanes made more mistakes than other checkers and that two discharged checkers,Spicer and James, had made fewer mistakes than JanesIn the course of cross-examining Martin, the General Counsel adduced testimonythatMartin kept only a record of returned goods, including the names of the em-ployees responsible, but she had nothing to do with daily production recordsRe-spondent did have daily production records of each of its employees and theseproduction records of the checkers would show how many shoes each checked perday in any given period.The General Counsel then asked counsel for Respondent,while Martin was on the witness stand, to produce records showing daily productionof each checker and the number of orders shipped.Counsel for Respondent stated,inter alia,"It is our understanding that the Board has power ofsubpoena duces tecumThese gentlemen have known for several weeks we were going to have a hearingtoday, and if there was any records to which they are legally entitled, they have thepower to produce them bysubpoena duces tecuin,and have not done so. Also, wedo not at this time know how accessible these records are. .. .30 So, under those20Ordinarily Martin or Smith brought rejected orders to either Morris or Cox,whoeverwas available."Martin was on vacation from June 30 to a Wednesday after the July 4 week. Thiswould presumably be July 11.At one point in her testimony Martin said that the lastreturned order of Janes was in June but she eventually said it was JulyShe admittednot knowing the exact date of the discharge.28 These assertions were not disputed29 Janes testified that checkers Spicer and James had been discharged and that checkerMartin had quit during the year that he had been employed00Respondent's representatives estimated that it would take about 2 days to secure andcompile the recordsThis would have entailed a postponement of the hearing since theaforementioned matter first arose on the second day of the bearing which concluded in atotal of 2 days708-006-64-vol. 141-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances,we feel that we should not be obliged to produce the records, but wewill do so if the Examiner so orders."The Trial Examiner stated:"Well, I won't soorder. I will assume that both counsel are familiar with the processes to which theymust resort if they want to have the documents."Thereafter the General Counsel did not subpena the records nor did Respondentproduce themAlso, thereafter,Morris testified, without objection, that checkerCrawford had been checking 2 years, and while Janes was employed, and that Craw-ford checked more shoes daily, weekly, or monthly than Janes.Crawford's mistakestotaled five or seven.Called as a rebuttal witness Janes stated that he checked moreshoes than the others, including Crawford. In surrebuttal Morris testified that thework was distributed evenly among four checkers.Respondent's counsel then askedhim if the record of all the full-time checkers, during the same period, showed thatJanes' record was better or worse than the others.The General Counsel objected onthe ground that the records would be the best evidence.Respondent's counsel statedthat since the witness was familiar with the records he believed that he should beallowed to testify what his recollection was of the records.The Trial Examiner sus-tained the objection on the ground that the records themselves would be the bestevidence.Respondent then made an offer of proof that Morris had compared therecords of the checkers and that they showed that Janes made many more errors thanother checkers performing substantially the same amount of work.In his brief, the General Counsel states,arguendo,that it is no defense that Janesmade a greater number of mistakes than other employees unless it is shown that thelatter performed the same amount of work as Janes.The General Counsel assertsthat an adverse inference may be drawn from Respondent's failure to submit thecheckers'production records.He also states that Respondent's evidence has notovercome theprima faciecase of the General Counsel.The making ofa prima faciecase,inmy opinion,is not a circumstance that is dis-positive in all situations.Depending on the issues,a prima faciecasemay some-times consist of limited evidence.The concept is simply that the protagonist hasmade out enough of a case to warrant its submission to a jury, or, in an administra-tive proceeding,such as here, that a motion for dismissal at the end of the GeneralCounsel's case in chief would be denied.Unless the Respondent thereupon offers nodefense or a defense of any relevancy or probative value, theprima faciecase conceptis no longer meaningful.What we are ultimately interested in is whether the Gen-eral Counsel has sustained his burden of proving by substantial evidence on the rec-ord as a whole that the alleged violation has occurred.Prescinding for the present from the General Counsel's alternate contention thatregardless of Janes' errors they were not the real reason for his discharge or that therewas a mixed motivation on Respondent's part,the question of Janes' errors was aprincipal issue.The precipitating cause of the discharge was the July 12 return of anorder.Janes was so informed by his foreman when he discharged him. I creditMartin, Smith, and Morris that on the prior error of June 15 Janes was warned andthat this was more than a routine warning. The June 15 error of 12 pairs of shoesin one customer's order appears to have been substantial.Errors in the orders obvi-ously were in the important area of customer relations and could or would affect thecustomer's business which in turn would affect the Respondent's business with thecustomer.From July 12,the date of discharge,therefore,Janes was aware that Respondenthad taken its position on his errors as checker.In interviewing Janes pursuant to thecharge that had been filed the General Counsel must have become aware of Respond-ent's position.Further, in the investigation of the charge I am confident that in inter-viewing Respondent for its side or for its response to the charge,Respondent statedthat Janes' errors as a checker were the reason for his termination.There is no indi-cation in this record that Respondent refused to discuss the case with the GeneralCounsel prior to the hearing and, such indication, as there is, to the contrary.In the instant case both parties were represented by competent counsel.The issueof the production records of the checkers was broughtintofocus at the hearing andthe parties elected to make the record in its present form.Under these circumstancesI was not disposed nor am I disposed to tell counsel how they should try their case.Nor was I disposed to postpone the hearing, absent a request by either party, to secureevidence which either party could have produced or could have secured both prior tothe hearing or at the hearing.The General Counsel's case with respect to Janes was that he was an active unionprotagonist.Judging from the number of signed union cards that he secured, Janeswas second to Conger in this activitysincebetween them they accounted for slightlymore than half of the signed cards procured by the Union. There is no evidence toshow that Respondent knew precisely that Janes was as active in the Union as he ED WHITE JUNIOR SHOE COMPANY421was but the evidence satisfies me that Respondent knew he was prounion and wasclosely associatedwiththe unionactivity.31Janes' discharge is in the context of allthe other evidence in the case previously discussed.Respondent's position is that Janes was terminated because of his excessive numberof errors as a checker.In my opinion the evidence shows that Janes made substan-tiallymore errors in checking in the year or 10 months in which he performed thiswork than did the other checkers.At least two and possibly three checkers hadbeen discharged for fewer errors than Janes' total. I find that on the occasion ofthe return of an order checked by Janes, in which there were 12 wrong pairs of shoes,he was warned by Morris on June 15. He was discharged when the next order hehad checked was returned on or about July 12. There was one wrong pair of shoesin that order.The General Counsel apparently contends that if Janes made errors they were con-doned by Respondent and that previously tolerable errors or one error on July 12were or was seized upon as a reason for the discharge because of Janes' union ac-tivity.I find plausible Foreman Morris' explanation that for personal reasons, in-cluding church association with Janes and members of his family and personal asso-ciation, he had been tolerant of Janes. It is difficult to conclude that Morris wassatisfied with a continuance of errors and I find that the relatively serious error ofJune 15 led him to warn Janes as he testified. There is of course room for suspicionbut on the whole I do not believe that the suspicion prevails.Then there is the contention, based on Janes' rebuttal testimony, that he checkedmore shoes than any other checker.He stated that he and, apparently, Crawfordwere the only full-time checkers although at another point he stated that in theslow season he did other work and only helped out on checking when "they" gotbehind.I also note that in his testimony prior to rebuttal Janes said that when hewas hired there were four full-time checkers and Morris testified that at the time ofthe hearing there were four full-time checkers.Becauseof discharges variouscheckers were no longer in Respondent's employ but it would seem that if the ap-parently normal complement was four this would be the norm.Respondent hadbusy seasons and slack seasons and presumably all checkers did, on occasion, per-form other work.Other checkers, exposed to these normal conditions, had beendischarged because of errors.I would assume that they did approximately the sameamount of work and Morris so testified regarding the work distribution among thefull-time checkers.He also testified that one checker,Crawford,at all times per-formed more checking than Janes.Aside from an occasional glance at anotherchecker's worksheet(there is no evidence or intimation that such information wasfreelydisclosed or that the employees had a practice in this nonunionplant of com-paring worksheets)or general observation,an employeewould have little basisfor knowing the comparative production records.Also, on occasions when Janeswas performing other work and he returned from time to time at brief intervals tohelp out on the checking,itwould seem that someone else had been or was checkingand for the day had performed checking in an equal or greater amount than Janes.Although in some respects I did not regard Morris as a reliable witness,I am notpersuaded that Janes'testimony on comparative production warrants credence.We come now to the matter of whether Respondent's failure to produce recordsshowing whether or not Janes performed more checking work than other checkersand, hence,his errors were not proportionately high,warrants an adverse inferenceas to what the records would show. It is my opinion that such an inference is neitherautomatic nor mandatory but depends upon all the circumstances of the particularcase.In many situations such an inference is validly made but the cardinal con-sideration, I believe, is whether the trier of fact concludes that the natural and mostlogical reason for the nonproduction is the fact that the records are adverse to theparty that does not produce them.3281E g., the conversation between Underwood,Morris, and Janes ; also,the conversationon the dock whenJanes did some "popping off" about the Union andCox made a remarkabout someonebeing discharged because ofthe Union.11 ". . . the failureto bring before the tribunal some circumstance,document or witness,when either the partyhimself or his opponent claims thatthe facts would thereby beelucidated, servesto indicate,as the most natural inference,that the party fears to do so,and thisfear is some evidencethat the circumstance or document or witness, if brought,would have exposed factsunfavorableto the party.These inferences, to besure,cannotfairly be made exceptupon certain conditions;and they are always open to explanationby circumstances which make some other hypothesis a more natural one than the party'sfear of exposure. . . . "Wigmore,Evidence$285, p.162, vol. II. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have considered the fact that Respondent did not produce the aforementionedrecords.This fact has been weighed in the context of the entire record and I donot conclude that the reasonable or most reasonable inference is that the recordswere adverse to Respondent. I obviously do not know what the records would showbut from evidence admitted in the record I am not inclined to believe that of allRespondent's checkers in the last year or two, some of whom have been discharged,the records would show that Janes was the outstanding checker in amount of workassigned to him and performed by him.As to why Respondent did not produce the records I find some light in the cir-cumstances. In my opinion it was reasonably apparent that when the General Coun-sel, in the course of the hearing, asked Respondent to produce such records, Re-spondent's counsel declined because he was irritated that the General Counsel hadnot previously called upon Respondent to produce the records nor had he subpenaedthem before the hearing for production at the hearing.The records were not im-mediately available; they would have to be compiled and a postponement of thehearing for 1 or 2 days would have been entailed.While I do not agree that theaforedescribed reaction of counsel was a legally sound position, and I believe thathe would have been in better posture if he had produced the records after suchadjournment as was necessary (or better still, if he had the records with him), I donot infer that the above reaction was because the records were adverse to Respond-ent's position.In the same connection and in the same context counsel stated thattheGeneral Counsel could subpena the records if he wanted them and he alsostated that he would produce the records if ordered to do so by the Trial Examiner.I cannot conclude that these last-mentioned assertions were but a well-calculatedbluff on Respondent's part.The odds were substantial, in my opinion, that eitheralternative would have been acted upon and that the records would thereby have beenproduced.Again, regardless of whether the alternatives were adopted, the Re-spondent would have been better served if it had produced the records in support ofits position, but I do not infer that failure to do so in the circumstances of this casewas because the records were known to be adverse 33With regard to the contention that regardless of Janes' record as a checker it wasnot the cause of his discharge or that there were mixed causes for such action, onebeing his union activity, I am not persuaded by the evidence. Suspicion there maybe and I have endeavored to scrutinize the record with care and with discernment.I find the evidence inadequate and that the burden of proof has not been sustainedby the General Counsel with respect to Janes and dismissal is recommended.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYIt having been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of theAct, it will berecommended that Respondentcease and desist therefrom and take certain affirmative action designed to effectuatethe policiesof the Act.s3 It is perhaps well to make clear that the production records consisted of daily work-sheets of all Respondent's employeesAmong these were the worksheets of about 1lcheckers over a period of a year or more that would show the number of shoes checked byeachThe records in the returned goods department, which were used by witness Martinand, to some extent by Smith, were referred to at the hearing and were on handThere was another (a third) set of records on the checkers that Foreman Morris himselfkeptMorris testified that he had gone over these records before the hearing but thatwhen he had looked for them the day before the hearing they had disappeared from hisdesk in the plant. I can only say that I have carefully considered this aforementionedcircumstance.Whatever question arises, I believe, must be considered in the light of thefact thatno witnessof the General Counsel had alluded to any records kept by Morris,and, so far as appears, the existence of such records would not have been disclosed IfRespondent had not brought out, through Morris, that he had maintained such recordsIf Respondent had desired to act less than forthrightly it would seem that no mention atallwould have been made of Morris' records rather than to mention the records and thenfalsify about their disappearance. ED WHITE JUNIOR SHOE COMPANY423Upon the basis of the foregoing findings of fact and conclusionary findings, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of the Act.3.By engaging in the conduct set forth under section III, above, and found thereinto be violative of the Act, Respondent has interfered with, restrained, and coercedits employees and has thereby engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4. Respondent has not violated Section 8(a) (1) and (3) of the Act by dischargingemployees Gerald Conger and Donnie Janes.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusionary findings, and conclu-sions of law and upon the entire record, it is recommended that Respondent, EdWhite Junior Shoe Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating any employee with respect to any employee's activity, mem-bership, or interest in any labor organization in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.(b) Threatening or stating to any employee that any employee would lose hisjob because of the union activity.(c)Engaging in surveillance of any union activity or union meetings.(d) In any related manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted protection, or to refrain from any or all suchactivities.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a) Post at its plant in Paragould, Arkansas, copies of the attached notice marked"Appendix." 34Copies of said notice, to be furnished by the Regional Director forthe Twenty-sixth Region of the Board, shall, after being duly signed by Respondent,be posted immediately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Respondent shall take reasonable steps to insure that suchnotices are not altered, defaced, or covered by any other material.(b)Notify the said Region Director, in writing, within 20 days from the receiptof this Report, what steps Respondent has taken to comply therewith 35"In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"for the words "Pursuant to a Decision and Order."5 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps the Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT interrogate employees about the union activities of employeesin a manner constituting interference, restraint, and coercion in violation ofSection 8 (a) (1) of the Act.WE WILL NOT threaten that any employee will lose his job because of unionactivity.WE WILL NOT engage in surveillance of any union activity or union meeting. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any related manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist any labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted'.activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.All our employees are free to become,remain,or refrain from becoming or remain-ing members of any labor organization.ED WHITEJUNIOR SHOECOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the dateof posting,and must notbe altered, defaced, or covered by any other material.Employeesmay communicatedirectly with the Board'sRegionalOffice, SeventhFloor,Falls Building,22 North Front Street,Memphis,Tennessee, Telephone No.Jackson 7-5451, if they haveany question concerningthisnotice orcompliance withits provisions.Local 282, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand J.J.White ReadyMix Concrete Corp.Case No. O-CC-652.March 13, 1963DECISION AND ORDEROn March 30, 1962, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.TheTrial Examiner also recommended that the complaint be dismissedinsofar as it alleged certain other unfair labor practices.Thereafter,.both the General Counsel and the Respondent filed exceptions tothe Intermediate Report together with supporting briefs.The Board his reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordherein, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the exceptions and additions notedbelow.The basic facts are not in dispute.As found by the Trial Examiner,.the Respondent sought to further its primary dispute with White bypicketing at various construction sites and business establishments ofneutral employers while White's trucks were on their premises andby otherwise appealing to such employers of their employees to co-operate with Respondent in its dispute with White.The alleged violations occurred at 11 different sites or locations.Picket lines were established at certain of these sites, namely, at the141 NLRB No. 31.